Citation Nr: 1338499	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo (claimed as dizziness), to include as secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to December 1958.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

The Board notes that additional lay and medical evidence was submitted into the record following the certification of this appeal to the Board.  To date, this evidence have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review this evidence in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, throughout his appeal, the Veteran has argued that the disorders on appeal are due to or aggravated by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310 (2013).  In this regard, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Second, regarding the tinnitus claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA audiological examination and medical opinion in September 2010.  The VA examiner, in pertinent part, diagnosed the Veteran with tinnitus, and provided a negative nexus opinion regarding direct service connection.  However, subsequent to the VA examination, the Veteran's private physician, in March 2012, submitted a positive medical nexus opinion on the issue of direct service connection.  Thus, the Board finds that the VA examiner must review this private medical opinion and provide a VA addendum opinion.  Additionally, the examiner did not provide a medical opinion regarding secondary service connection (i.e., whether the tinnitus was caused or aggravated by the service-connected bilateral hearing loss).  The Board finds that medical opinion is also necessary, as the Veteran has alleged this relationship throughout his appeal.  Accordingly, the issue is being remanded for a VA addendum medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

Third, regarding the vertigo claim, a remand is required in order to afford the Veteran a VA medical opinion to determine the etiology of his current vertigo.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis of vertigo from a private treatment record dated in May 2011.  The Veteran's service treatment records (STRs) have been found to be fire-related and unavailable.  However, the Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Heavy Weapons Infantryman; thus, the Veteran is presumed to have been exposed to excessive noise during his active military service.  In March 2012, the Veteran's private physician attributed the Veteran's vertigo to his in-service noise trauma, but did not provide any rationale for this opinion.  Throughout his appeal, the Veteran has asserted that his vertigo began during his active military service and has continued since that time.  The Veteran has also argued that his current vertigo is due to or aggravated by his service-connected bilateral hearing loss.  To date, he has not been afforded a VA examination and opinion for this claim.  The claims file contains lay and medical evidence of a current disorder, an in-service incurrence, and an indication that the disorder is related to the Veteran's active military service.  The claims file also demonstrates that the Veteran is currently service-connected for bilateral hearing loss.  Thus, based on this evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his vertigo.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VA South Texas Veterans Health Care System are dated since June 2012, as shown on his Virtual VA paperless claims file.  Upon remand, all pertinent VA records since this date must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 100-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran another VCAA letter pertaining to his claims, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain all pertinent VA outpatient treatment records from the South Texas Veterans Health Care System dated since June 2012 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VA Medical Centers (VAMCs).

If no new records are associated with the claims file, a written determination should be included in the claims file.

3.  Ask the September 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination with an appropriate expert to determine the etiology of his currently diagnosed tinnitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the currently diagnosed tinnitus had its onset in or is otherwise related to the Veteran's active military service, to include his presumed acoustic trauma?  Please consider and address the March 2012 private opinion in forming your opinion.  

b)  Is it at least as likely as not that the currently diagnosed tinnitus is caused by or due to the service-connected bilateral hearing loss?    

c)  Is it at least as likely as not that the currently diagnosed tinnitus is aggravated beyond the normal progress of the disorder by the service-connected bilateral hearing loss?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed vertigo.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the currently diagnosed vertigo had its onset in or is otherwise related to the Veteran's active military service, to include his presumed acoustic trauma?  Please consider and address the March 2012 private opinion in forming your opinion.  

b)  Is it at least as likely as not that the currently diagnosed vertigo is caused by or due to the service-connected bilateral hearing loss?    

c)  Is it at least as likely as not that the currently diagnosed vertigo is aggravated beyond the normal progress of the disorder by the service-connected bilateral hearing loss?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  
5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


